MARSHALL, J.
— This is an original prohibition to prevent the respondent from entertaining jurisdiction in a certain case in Johnson county, Missouri, wherein O. L. Houts is plaintiff, and the relator and James W. Suddath are the defendants, on the ground that the respondent has no jurisdiction over the person of the relator in that case. A preliminary rule in prohibition was issued by this court, and at the return term thereof, the respondent appeared and moved to dismiss the cause on the ground that the petition and exhibits upon which the preliminary rule in prohibition was granted, show that the respondent had jurisdiction *38of the subject-matter of the action, and of the parties thereto, including the relator, and had not exceeded his lawful powers; and further because upon the facts stated in the petition this court would necessarily have to pass upon the merits of that action in a proceeding by prohibition; and further because the petition is insufficient in law.
The case, therefore, stands for judgment upon the facts stated in the petition, which so far as the same are well pleaded, are confessed by the motion to dismiss. The essential facts stated in the petition are these:
The respondent is the judge of the circuit court of Johnson county. On the 14th of January, 1904, Houts instituted a suit against Jackson, in the circuit court of the city of St. Louis, to recover the sum of $4,378, alleged to be due him for his services as attorney in a certain suit heretofore prosecuted to final judgment and recovery, in a case wherein Minter Brothers sued Bradstreet Commercial Agency for libel and recovered $27,000 with interest, and wherein Jackson collected, as principal, interest and costs, the sum of $36,-298.10 and retained thereof the sum of $17,548.10, for the purpose of covering the fees of Jackson, Houts and Suddath. Suddath alsojnstituted a similar suit against Jackson in the city of St. Louis. It was agreed in those suits that the judgment in one should settle both. Both of those cases are pending and undetermined. While those cases were still so pending, Houts instituted a similar suit in the circuit court of Johnson county against Jackson and Suddath, alleging that he and Suddath were each entitled to one-fourth part of the $17,-548.10 retained by Jackson as aforesaid, and that Suddath refused to join as a party plaintiff, and therefore he was made a party defendant. Summons was issued and served on Suddath in Johnson county, but Jackson not being found therein, a summons against him was issued and sent to the sheriff of the city of St. Louis, who served the same upon Jackson in that city. *39At the return term Jackson appeared, limiting his appearance for the purposes of the motion, and moved to quash the summons and dismiss the suit, on the ground that the court had no jurisdiction over him, because he resided in the city of St. Louis and the plaintiff resided in Johnson county. The court overruled the motion to dismiss, and thereupon Suddath filed an answer in which he admitted all the allegations of the petition and affirmatively prayed judgment, against Jackson for one-fourth of the $17,548.10, which Houts alleged Jackson had received. Jackson then applied to this court for this writ of prohibition.
I.

Jurisdiction.

Section 562, Revised Statutes 1899, provides: “Suits instituted by summons shall, except as otherwise provided by law, be brought: first, when the defendant is a resident of the State, either in the county within which the defendant resides, or in the county within which the plaintiff resides and the defendant may be found; second, when there are several defendants, and they reside in different counties, .the suit may be brought in any such county,” etc.
There were several defendants in the action of Houts against Jackson and Suddath. They resided in different counties. The question, then, is, whether, under the second subdivision of the section quoted, the circuit court of Johnson county could acquire jurisdiction over Jackson, who resided in the city of St. Louis, on the ground that he was a defendant in the suit in which Suddath, who was a resident of Johnson county, was also defendant.
This provision of the statutes underwent adjudication by this court in Graham v. Ringo, 67 Mo. 324. That was an action against Ringo, as maker, and Hector, as guarantor, of a certain promissory note. Hector resided in Cape Girardeau county and Ringo re*40sided in and was served in Scott county. The action was instituted in the Cape Girardeau Court of Common Pleas. After judgment by default, Ringo, appearing specially, moved to set aside the judgment, for the reason that he could not be jointly sued with Hector, and being a resident of Scott county, the common pleas court of Cape Girardeau county acquired no jurisdiction over his person by the service of process on him in Scott county. The lower court sustained the motion and the plaintiff appealed. This court held that the obligation of Ringo and Hector was not a joint engagement, and therefore they could not be sued jointly. It then held (l. c. 326): “Nor could any judgment have been rendered in this action against Ringo alone. He was not jointly liable with the defendant Hector, and did not reside in the county in which the action was brought, and was not served with process in said county, and the court acquired no jurisdiction over his person. Our statute provides that when there are several defendants, residing in different counties, suit may be brought in either of said counties, and in such case, a separate summons shall be issued to each county for all the defendants residing therein. But this statute evidently contemplates a case in which there is a joint liability on the part of all the defendants. It was not necessary for the defendant Ringo to appear and plead to the jurisdiction of the court, as was done in the case of Capital City Bank v. Knox, 47 Mo. 333, as it sufficiently appeared from the face of the petition that the défendants were not jointly liable, and that the defendant Hector was joined for the purpose of acquiring jurisdiction over the defendant Ringo.”
The proper construction of section 562, Revised Statutes 1890, again came before this court in Haseltine v. Messmore, 184 Mo. l. c. 314. After quoting the first clause of that section, it was said: “It was held in the case of Graham v. Ringo, 67 Mo. 324, that where two persons who are not jointly liable are joined as de*41fendants in one action, if one of them resides and is served with process in a county other than that where the action is brought, the court acquires no jurisdiction over him; and if the misjoinder appears from the face of the petition, the question of jurisdiction may he raised after judgment.” It was further held that “unless there is a joint liability between the defendants, an action cannot be maintained against them jointly.”
The respondent contends that Graham v. Ringo is in effect overruled in Maddox v. Duncan, 143 Mo. 613. Of this it is sufficient to say that the question of jurisdiction decided in Graham v. Ringo, and involved in this case, was not present in Maddox v. Duncan, and Maddox v. Duncan was not intended by the writer thereof as overruling what was said in Graham v. Ringo, on the question of jurisdiction. For Burgess, J., who wrote the opinion in Maddox v. Duncan, also wrote the opinion in Haseltine v. Messmore, 184 Mo. l. c. 314, and expressly cited and followed Graham v. Ringo, on the question of jurisdiction.
Section 562, in speaking of where actions must be begun, and in referring to “defendants,” must be read in connection with section 539, Revised Statutes 1899, which denominates the parties to an action by referring to the plaintiff as the complaining party, and the defendant as the “adverse” party.
The petition charged the fact to be that Houts joined Suddath as a party defendant with Jackson in the case in Johnson county for the purpose of attempting to give jurisdiction to the circuit court of Johnson county, and the motion to dismiss this case admits that fact. In such cases a defendant so joined is not really an adverse party to the plaintiff. No judgment is asked in the petition against Suddath, and no facts were stated which would entitle Houts to a judgment against Suddath. On the contrary, the petition alleges facts, which, if true, would entitle Suddath to an aliquot part of the $17,548.10, and which would entitle Houts to a *42separate aliquot part thereof, but the question of the right of either to recover is not in any manner dependent upon the right of the other to recover, and a judgment in a suit by either against Jackson would not be res adjudicata of the right of the other to a judgment against Jackson. It is, therefore, manifest that Suddath was neither an adverse nor a necessary party to the determination of the controversy between Houts and Jackson, and that the mere joining of Suddath'in the suit in Johnson county, was, as the petition charged, for the sole purpose of vesting jurisdiction over Jackson in the circuit court of Johnson county. Such a practice has been expressly condemned by the highest courts in the other States and by the text-writers. [22 Enc. Pl. and Pr., p. 800, note; Allen v. Miller, 11 Ohio St. l. c. 378; Thompson v. Massie, 41 Ohio St. l. c. 317; Barry v. Wachosky, 57 Neb. 534.]
The Supreme Court of Ohio, in Allen v. Miller, supra, aptly determined the question here involved as follows:
“Now, these assignors, in so far as they had any ‘interest in the subject of the action,’ were interested, with the plaintiff, ‘in obtaining the relief demanded,’ and ought, if made parties at all, to have been made parties plaintiff. True, they might have refused their consent to become plaintiffs, and then they might have been made defendants, ‘the reason being stated in the petition.’ This was not done. But if it had been done, we think it would not have affected the question. Consent might be withheld for the express purpose of conferring jurisdiction upon a court, whose jurisdiction it is the policy of the law to exclude. And the important question of jurisdiction must not be permitted to turn upon individual caprice, or fictitious and colorable arrangements. It seems to us, that the words, ‘defendant’ and ‘defendants,’ as employed in those sections of the code to which reference has been made, in so far as they affect the question of jurisdiction, must be held *43to mean not nominal defendants merely, but parties who have a real and substantial interest adverse to the plaintiff, and against whom substantial relief is sought; and that to hold otherwise would open wide a door to all sorts of colorable devices, to defeat the policy of the law in respect to jurisdiction — devices difficult to detect, but oppressive and wrongful in their practical operation.”
And in Barry v. Wachosky, 57 Neb. 534, it was said: ‘ ‘ The test for determining whether an action is rightly brought in one county against a defendant found and served therein so that the other defendants may be served in a foreign county, is whether the defendant served in the county in which the action is brought is a bona fide defendant to the action — whether his intrest in the action and the result thereof is adverse to that of the plaintiff.”
The code of this State recognizes and proceeds upon the same theory. Section 543, Revised Statutes 1899, provides: “Any person may be a defendant who has or claims an interest in the controversy adverse to the plaintiff, or who is a necessary party to a complete determination or settlement of the questions involved therein.” And section 544 provides; “Parties who are united in interest must be joined as plaintiffs or defendants, but if the consent of any one who should be joined as plaintiff cannot be obtained, he may be made a defendant, the reason thereof being stated in the petition. This section shall apply to both actions at law and suits in equity. ’ ’
In 15 Ency. Pl. and Pr., 735, it is said: “The test of unity of interest intended by the statute is such joint connection with the subject-matter as will preclude a separate action.”
In 16 Cyc. of Law and Proc., 184, it is said: “No person is a necessary party to a suit in equity, although he may have an interest in the subject-matter, if such interest cannot be affected by the decree. Therefore, *44the object rather than the subject of the suit must be looked to, and only those are necessary parties whose rights' are involved in the purpose of the bill. Therefore, also, the prayer for relief is important in determining the requisite parties, as one need not be made a party against whom no relief is demanded, provided his rights will not necessarily be affected. It follows that where others are not thereby affected, plaintiff may dispense with a party otherwise necessary by waiving his claim against him. ’ ’
In McNear v. Williamson, 166 Mo. l. c. 369, this court said: “Arthus Jennings was not a necessary party to this suit and it was therefore improper to- have made him a defendant. Section 544, Revised Statutes 1899, providing that parties united in interest with the plaintiff and refusing to join in the suit may be made defendants, does not apply to a case in which the plaintiff may sue for and recover his interest, independent of another party who has a like interest.”
To the same effect also is 15 Ency. of Pl. and Pr., 658; 22 Ency. Pl. and Pr., 100; Story’s Equity Pleading, 207a; Pomeroy’s Eq. Juris., sec. 178, and notes; Hubbard v. Burrell, 41 Wis. 365; Gaines v. Miller, 111 U. S. 395.
The defendant, however, contends that this suit is a proceeding in equity to enforce a trust, and that Suddath is a necessary party, because he has an interest in the fund, and that the interests of Houts and of Suddath have not yet been ascertained, and that in order to ascertain them, an accounting must be had.
An examination of the petition in the case of Houts v. Jackson and in Suddath v. Jackson, pending in the circuit court of St. Louis City, as also an examination of the petition in the case of Houts v. Jackson and Suddath, pending in the circuit court of Johnson county, clearly demonstrates that this contention is wholly untenable. Houts claims one-fourth of the amount retained by Jackson independent of any claim Suddath may *45have against Jackson. Likewise Snddath claims one-fourth of that amount irrespective ■ of any claim that may he asserted or maintained hy Honts against Jackson. The employment of Honts and Snddath, although for a contingent fee, was wholly independent of each other. A judgment in either case would not affect the other case. Honts neither has nor claims to have any rights against Snddath, and vice versa. Each claims a certain portion of the fee collected by Jackson. No accounting is necessary, for the amount received by Jackson is admitted by all parties. The only question that could be determined in either of the suits of Honts against Jackson or Snddath against Jackson, is whether the plaintiff in each suit was entitled to recover from Jackson, and if so, how much. In other words, the action of Houts against Jackson in St. Louis, and the action of Snddath against Jackson in St. Louis, is purely an action at law for money had and received. The same is true of the action of Houts against Jackson and Snddath in Johnson county. The plaintiffs in those cases have a full, complete and adequate remedy at law, and therefore the action in equity will not lie. The action here sought to be prohibited is in no sense a proceeding in equity. It is a plain action at law to recover $4,378 from Jackson as for money had and received by him to the use of the plaintiff, and is in no sense an action against Snddath. .
The reason and logic of the foregoing leads to the inevitable conclusion that the plaintiff Houts joined Snddath as a defendant with Jackson in the Johnson county suit for the purpose of giving jurisdiction to that court, but not with any idea or expectation of obtaining any judgment whatever against Snddath; that the object of that suit was to recover a certain portion of a certain and ascertained fee collected by Jackson, and that the judgment in that case would have no effect whatever upon any claim Snddath might have against Jackson. Under such circumstances the circuit court of *46Johnson county had no jurisdiction of the case. Jackson resided in St. Louis, was entitled to he sued there, and had actually been sued there before the suit in Johnson county was instituted. It follows that the preliminary rule in prohibition must be made, and is made, absolute.
Gantt, VaUiant, Fox and Lamm, JJ., concur; Burgess, J., concurs in what is said as to the law, but dissents from the judgment on the ground that relator had an adequate remedy by appeal from the ruling of the" trial court; Brace, G. J., absent.